PER CURIAM:
On December 28, 1973, in Summers County, West Virginia, Hubert D. Adkins and Steven P. Rollyson in their capacity as members of the West Virginia National Guard commandeered an automobile owned by one Lloyd Fox. As a result of their carelessness and negligence, the automobile was destroyed. Lloyd Fox’s automobile was insured by claimant, and as a result, the claimant paid Fox $1,200.00. A $306.00 salvage was later realized, leaving claimant with a net loss of $894.00. These facts appear from a written stipulation entered into between the parties, and believing that liability does exist, an award of $894.00 is accordingly made to the claimant.
Award of $894.00.